OPINION. MuRdock, Judge: The Commissioner determined a deficiency of $212.78 in income tax for 1950 and an addition of $53.20 for delinquency. The facts have been stipulated. The only adjustment made by the Commissioner in determining the deficiency was to disallow exemptions for two dependents, the father and the sister of Maurine, on the ground that they did not receive more than one-half of their support from the petitioners. The correctness of that adjustment is the principal issue for decision. The father received a pension of $435 and the sister received a pension of $441 during 1950. The only other support which they received was from the petitioners. The petitioners expended $234.34 in cash for the support of the two dependents and also furnished them with a house in which the two dependents lived. The house was owned by the petitioners but was occupied solely by the two dependents. Furnishing reasonable lodging is, of course, furnishing support. It has been stipulated that the fair rental value of the lodgings thus furnished the dependents was $720. That may be taken here as a fair measure of the support furnished through lodging. Thus the stipulation shows that the petitioners furnished over one-half of the support of the two dependents during 1950. Emil Blarek, 23 T. C. 1037. The addition for delinquency falls with the deficiency. Decision will be entered for the petitioners.